Before work was begun upon the Bonneville dam both the state and the national governments possessed jurisdiction over the place where the work is now in progress. The state owned the bed of the stream and the fish in the water. If there was mineral or oil in the soil under the water that, too, belonged to the state. But the federal government had the right to regulate navigation upon the water. In exercising that right it could place a buoy in the water or build any structure that would aid navigation as, for instance, a dike, jetty, dam, etc. It was unnecessary to obtain a permit from the state to do so or to acquire title to the bed of the stream because the state's title was subject to the uses of navigation. In like manner it is unnecessary for a city to acquire a property owner's consent before it paves a street adjacent to his property or erects in it any structure which aids traffic. The erection of a structure in aid of navigation, in my opinion, does not deprive the state of its title to the bed of the stream. Should the structure later be removed the state's right to exclusive possession would be reinstated. In the meantime, both the state and the federal governments can continue to exercise their respective jurisdictions and rights. The Bonneville dam was erected for the same purposes, so we are required to believe, as a dike, jetty or other instrumentality placed in the stream to aid navigation. Had its purposes been foreign to navigation a different problem would be before us, for the government has no right to build nonnavigation structures in the beds of streams. There is no reason to believe that the federal government needs exclusive jurisdiction at this place in order to exercise its duty of aiding navigation, and, since exclusive jurisdiction has not been *Page 488 
expressly conferred upon it, I believe that the state retains the same jurisdiction as it had before the work was commenced. The magnitude of the undertakings at Bonneville and the fact that millions of dollars are being spent does not alter the situation. Had only a few pilings been driven into the bed of the stream, or had only a few tons of rock been dumped there so as to confine the flow of the water to a narrower channel, no one would claim that the government had acquired exclusive jurisdiction. I do not believe that the state has lost its jurisdiction. I concur in the result announced in the opinion written by Mr. Justice BAILEY, and state the above in amplification of the views there expressed.